Exhibit 10.9

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
December, 2016 by and among Redmile Capital Offshore Fund II, Ltd. (the
“Seller”), Amicus Therapeutics International Holding LTD (“Amicus
International”) and Amicus Therapeutics, Inc. (the “Purchaser”).

 

1.     Purchase and Sale of Purchased Notes.  On the terms and conditions set
forth herein, Purchaser agrees to purchases from Seller and Seller agrees to
sell to Purchaser each of the notes issued by Amicus International and described
on Exhibit A hereto (the “Purchased Notes”) at the price equal to par, plus all
accrued and unpaid interest to the date hereof (such amount, the “Purchase
Price”).

 

2.     Payment and Closing.  As promptly as practicable following the closing of
the Purchaser’s issuance of a new series of convertible senior notes, as
contemplated by that certain Notice of Repurchase, dated December 15, 2016, sent
by the Purchaser and Amicus International and acknowledged by the Seller,
Purchaser shall pay the Purchase Price for the Purchased Notes in cash, by
cashier’s check or by wire transfer of immediately available funds to an account
designated by Seller, and against such payment, Seller shall deliver to
Purchaser each of the Purchased Notes, with such instruments of transfer or
assignment as are reasonably necessary to effect the transfer.

 

3.     Seller Representations.  Seller represents and warrants to Purchaser as
follows:

 

(a)           Seller owns all Purchased Notes free and clear of all liens,
pledges, encumbrances, security agreements, equities, options, claims, charges
and restrictions of any nature whatsoever, except any restrictions under
applicable state and federal securities laws, and has not previously entered
into any commitment for the sale of all or part of such Purchased Notes or
otherwise conveyed or encumbered Seller’s interest with respect to the Purchased
Notes.

 

(b)           Seller has full power and authority to sell and transfer the
Purchased Notes to Purchaser without obtaining the waiver, consent, order or
approval of (i) except as has otherwise been obtained or as otherwise provided
for in this Agreement, Amicus International, (ii) any state or federal
governmental authority, or (iii) any third party or other person.

 

(c)           The execution and delivery of this Agreement by such Seller and
the performance by Seller of his, her, or its obligations pursuant to this
Agreement will not result in any material violation of, or materially conflict
with, or constitute a material default under, any agreement to which Seller is a
party or such Seller’s charter documents, nor, to such Seller’s knowledge,
result in the creation of any material mortgage, pledge, lien, encumbrance or
charge upon any of the Purchased Notes, other than pursuant to this Agreement.

 

(d)           Upon delivery of and payment for the Purchased Notes as herein
contemplated, Seller will convey to Purchaser good, valid and marketable title
to the Purchased Notes free and clear of all liens, encumbrances, equities,
options, claims, charges and restrictions, of any nature whatsoever, other than
restrictions under applicable securities laws.

 

--------------------------------------------------------------------------------


 

(e)           Seller has reviewed with Seller’s own tax advisors the federal,
state and local tax consequences of the transactions contemplated by this
Agreement.  Seller is not relying on any statements or representations of
Purchaser or any of its agents.  Seller understands that Seller shall be solely
responsible for Seller’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

4.     Consent to Transfer.

 

(a)           Pursuant to Section 13(a) of each Purchased Note, Amicus
International hereby consents to the transfer of the Purchased Notes
contemplated by this Agreement and waives receipt of a written assignment for
such transfer. The consent of Amicus International provided herein shall not be
construed as a waiver, release, or relinquishment by Amicus International of any
of Amicus International’s rights and privileges under the Purchased Notes.

 

5.     Miscellaneous.

 

(a)           Undertaking.  The parties hereby agree to take whatever additional
actions and execute whatever additional documents may be necessary or advisable
in order to effect the transactions contemplated by this Agreement.

 

(b)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties hereto with regard to the subject matter
hereof.  This Agreement shall not be amended except by a writing signed by both
parties.

 

(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without regard to
principles of conflicts of laws.

 

(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures transmitted electronically
shall be accepted as originals for all purposes of this Agreement.

 

(e)           Notice.  Notice hereunder shall be given by written delivery or
confirmed facsimile thereof to the parties at their respective mailing addresses
or email addresses set forth on the signature page hereof or to such other
mailing address or email address as the other party shall be notified of in
accordance herewith. Each party may rely on such mailing address or email
address for all purposes in connection with the ownership of the Purchased
Notes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.

 

 

REDMILE CAPITAL OFFSHORE FUND II, LTD.

 

 

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the General Partner

 

and the Investment Manager

 

 

 

 

 

Address:

One Letterman Drive

 

 

Building D, Suite D3-300

 

 

San Francisco, CA 94129

 

Email:

operations@redmilegrp.com

 

--------------------------------------------------------------------------------


 

 

AMICUS THERAPEUTICS INTERNATIONAL

HOLDING LTD

 

 

 

 

 

Signature:

/s/ Daphne Quimi

 

 

 

 

Print Name:

Daphne Quimi

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

dquimi@amicuxrx.com

 

 

 

 

 

Signature:

/s/ Geoffrey Ghyoot

 

 

 

 

Print Name:

Geoffrey Ghyoot

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

gghyoot@amicusrx.com

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

Signature:

/s/ William D. Baird, III

 

 

 

 

Print Name:

William D. Baird, III

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

Email:

cbaird@amicusrx.com

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Note No.

 

Issue Date

 

Principal Amount

 

Amicus Entity

 

Holder

3

 

February 19, 2016

 

$

6,960,067.80

 

Amicus Therapeutics International Holding LTD*

 

Redmile Capital Offshore Fund II, Ltd.

6

 

June 30, 2016

 

$

5,000,000.00

 

Amicus Therapeutics International Holding LTD

 

Redmile Capital Offshore Fund II, Ltd.

 

--------------------------------------------------------------------------------

* Indicates a Note initially issued by Amicus Therapeutics UK Limited that was
assigned to Amicus Therapeutics International Holding LTD, pursuant to that
certain Assignment and Assumption Agreement, entered into as of June 30, 2016,
by and between Amicus Therapeutics UK Limited and Amicus Therapeutics
International Holding LTD.

 

--------------------------------------------------------------------------------